Bisseel, J.
It is, unquestionably, the province of a court of chancery to relieve against fraud, accident and mistake ;— and in such cases, parol evidence is admitted, to show that the party is entitled to the relief sought. In this case, there is no pretence of fraud. The bill proceeds wholly on the ground of a mistake ; and the only question is, whether such a mistake is here alleged, as falls within the general principles, and calls for the interposition of a court of chancery.
The bill contains no averment of a mistake in any matter of fact. It is not alleged, that the writings were not so drawn, as to effectuate the intention of the parties, through the mistake of the scrivener. On the contrary, it is alleged, that the scrivener was not even informed what the agreement between the parties was. Nor does the plaintiff pretend, that the note was executed by him under any mistake or misapprehension in regard to its terms. He knew it was a note, on the face of it, payable in three years. Indeed, the whole bill is so framed as to preclude the idea of a mistake in any one matter of fact. The mistake, if any, was in a mere matter of law ; and that, a mistake of rather an extraordinary character. It is simply, that the plaintiff mistook the legal effect of a plain note of hand : That he ignorantly supposed a note, payable, by the terms of it, in three years, to be, in law, a note payable at the death of the obligee ; and then not actually to be paid, but to be delivered up. And to show‘this mistake, we are asked to let in parol evidence. It would perhaps be not a little difficult to point to the source from which evidence of such a character could be derived. But waiving the difficulty, we are brought to consider the question, whether parol proof be admissible to show a mistake in law ? This is the naked question, presented by this motion.
The. only English authority, from which the affirmative of this question derives any support, is that of Lansdown v. Lansdown, reported in Mosely, p. 864. Lord Mansfield pronounced the book to be of no authority ; and the case has been of*108ten questioned ; and the doctrine involved in that decision has .been overruled, by the whole train of decisions on this subject, Pullen v. Ready, 2 Atk. 587. Lord Indian v. Child & al. 1 Bro. Ch. Ca. 91. Underhill v. Howard, 10 Ves. 209. 228. Lyon & al. v. Richmond & al. 2 Johns. Ch. Rep. 51.
' The case of Hunt v. Rousmanier, 8 Wheat. 174. has relied on, by the plaintiff’s counsel. That case would, indeed,, seem to sustain the position, that a court of chancery will relieve against a mistake in law. The bill ia that case stated, that the plaintiff loaned to the defendant’s intestate two sums of money of 1450 dollars and 700 dollars, for which his promissory notes were given ; and as collateral security, a power of attorney authorizing the plaintiff to execute a bill of sale of two vessels, the Nereus and the Industry, to himself or any other person ; and in case of loss, to collect the money, which should be due on a policy, by which said vessels and their freight were insured. The instrument contained a proviso, that the power was given as a collateral security of the notes, and was to be void on their payment; on the failure of which, the plaintiff was to pay the amount thereof and all expenses out of the proceeds of the said property, and to return the surplus to the said Rousmanier. The bill then charged, that the said Rousmanier died insolvent, having paid only 200 dollars, on said notes. The plaintiff gave notice of his claim, took possession of the vessels on their return from sea, and offered the intestate’s interest in them for sale. The respondents forbade the sale ; and the bill was brought to compel them to join in it. The amended bill further stated, that it was agreed between the parties, that Rousmanier was to give a specific security on the vessels, and offered to give a mortgage ; — that counsel was consulted on the subject, who advised, that a power of attorney, such as was actually executed, should be taken, in preference to a mortgage ; — that the powers were accordingly executed, with the full belief that they would, and with the intention that they should, give the plaintiff as full and perfect security as would be given by a mortgage. To this bill there was a demurrer; which was sustained by the circuit court of Rhode-Island, and the bill dismissed. From this de-cisión, the plaintiff appealed to the supreme court. The decree of the circuit court was reversed ; but it being a case in which creditors were concerned, the court passed no final decree, but remanded the cause, that the circuit court might per*109mit the defendants to withdraw their demurrer and answer the bill Chief Justice Marshall, who pronounced the opinion of tiie court, in that case, fully recognized the principle, that parol evidence is not admissible to vary a written instrument; and that the rule prevailed, as well in courts of equity, as in courts of law; that courts of equity grant relief in cases of fraud and mistake; and that in general, the mistakes against which a court of equity relieves, are mistakes in fact. He undertakes to derive an analogy from that class of cases, in which a joint obligation has been set up, in equity, against the representatives of a deceased obligor, who were discharged at law. The case of Lansdown v. Lansdown is cited, with the remark, that if it be law, it has no inconsiderable bearing on the case. The court remark: “ We find no case which we think precisely in point; and are unwilling, where the effect of the instrument is acknowledged to be entirely misunderstood, by both parties, to say that a court of equity is incapable of affording relief.”
The case being remanded to the circuit court, was there tried, on the answer of the defendants ; and that court decreed, that the plaintiff was not entitled to the relief sought, and dismissed the bill. On an appeal, the case came again before the supreme court, (1 Pet. U. S. Rep. 1.) and the decree of the circuit court was affirmed. Washington, J., in pronouncing the opinion of the court, says: “ The question then, is, ought the court to grant the relief which is asked for, upon the ground, of mistake arising from any ignorance of law ? We hold the general rule to be, that a mistake of this character is not a ground for reforming a deed, founded on such mistake; and whatever exceptions there may be to this rule, they are not only few in number, but they will be found to have something very peculiar in their characters.” He then adverts to the case of Lansdown v. Lansdown, and remarks: “ Admitting, for the present, the authority of this case, it is most apparent, from the face of it, that the decision of the court might well be supported, upon a principle not involved in the question we are examining.” It would not, perhaps, be going too far to say, that the doctrines laid down by Ch. J. Marshall, in this case, were greatly shaken, by the subsequent opinion of Judge Washington ; and that taking the whole case together, it will hardly warrant a departure from principles long considered as settled. It is not an authority for the plaintiff, A decision in his favour *110would, most obviously, be followed by all the mischiefs of pa- , , , / , ' . evidence, as applied to written instruments; and would, most effectually, abrogate the rule on this subject.
I am satisfied, that this ought not to be done; and consequently, a new trial must be refused.
The other Judges were of the same opinion.
New trial not to be granted.